               Case 18-11795-MFW                Doc 623        Filed 04/22/19         Page 1 of 15



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

    In re:                                           ) Chapter 11
                                                     )
    RM Holdco LLC, et al., 1                         ) Case No. 18-11795 (MFW)
                                                     )
                     Debtors.                        ) Jointly Administered
                                                     )
                                                         RE: Docket No. 600


        WESTCHESTER FIRE INSURANCE COMPANY’S OBJECTION TO
    DEBTORS’ MOTION FOR ENTRY OF AN INITIAL ORDER AND A FURTHER
     ORDER (I) AUTHORIZING THE DEBTORS TO MAKE DISTRIBUTIONS TO
  CLAIMANTS HOLDING ALLOWED FIRST PRIORITY SECURED CLAIMS AND
   ALLOWED 503(b) CLAIMS; (II) AUTHORIZING THE DEBTORS TO ABANDON
CERTAIN PROPERTY; (III) DISMISSING THE DEBTORS’ CHAPTER 11 CASES; (IV)
 ESTABLISHING PROCEDURES WITH RESPECT TO FINAL FEE APPLICATIONS;
(V) AUTHORIZING THE DEBTOR ENTITIES TO BE DISSOLVED IN ACCORDANCE
    WITH APPLICABLE STATE LAW; AND (VI) GRANTING RELATED RELIEF

         Westchester Fire Insurance Company (“Westchester”), for itself and for its affiliates that

are also sureties of the debtors (collectively, with Westchester, the “Sureties”), objects to

the Debtors’ Motion for Entry of an Initial Order and a Further Order (I) Authorizing

the Debtors to Make Distributions to Claimants Holding Allowed First Priority Secured Claims

and Allowed 503(b) Claims; (II) Authorizing the Debtors to Abandon Certain Property;

(III) Authorizing the Debtors to Abandon Certain Property; (IV) Establishing Procedures

with Respect to Final Fee Applications; (V) Authorizing the Debtor Entities to be Dissolved

in Accordance with Applicable State Law; and (VI) Granting Related Relief (the “Motion”). 2

In support of this objection and in opposition to the Motion, Westchester states that:


1
  The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: RM Holdco LLC (6847) (“Holdco”); RM Opco LLC (7122) (“Opco”); RM HQ LLC (8615)
(“HQ”); RM Chevys LLC (N/A) (“Chevys”); RM Acapulco LLC (N/A) (“Acapulco”); and RM El Torito LLC
(N/A) (“Torito”). The Debtors’ headquarters and mailing address is 5660 Katella Avenue, Suite 200, Cypress, CA
90630.
2
  ECF No. 600 [hereinafter Motion].
                 Case 18-11795-MFW                Doc 623        Filed 04/22/19         Page 2 of 15



                                                  INTRODUCTON

           1.       The Debtors have not paid all the Sureties’ and their obligees’ claims,

the liabilities on which are in part administrative expenses, in full, and the Sureties may need

the Debtors’ books and records in litigation about the Sureties’ obligations under surety bonds

that the Sureties issued for the Debtors; therefore, Westchester asks the Court to modify

the Proposed Orders, 3 or any other proposed order providing substantially similar relief, as set

forth in this objection, because the Court should neither dismiss these cases until the Debtors pay

those claims in full nor authorize the Debtors to destroy their books and records.

                                                  BACKGROUND

           2.       On August 5, 2018 (the “Petition Date”), the debtors (the “Debtors”)

commenced voluntary cases under Chapter 11 of the Bankruptcy Code by filing petitions with

this Court.

           3.       The Debtors are debtors in possession.

           4.       The Sureties 4 are—of course—sureties of the Debtors. One or more of

the Sureties issued surety bonds for the Debtors (the “Surety Bonds”) and may remain obligated

under at least the following ones:

                    (a)      Bond No. K08619517, 5 the penal sum of which is $660,000,

                    (b)      Bond No. K08839657, 6 the penal sum of which is $257,924,

                    (c)      Bond No. K08839694, 7 the penal sum of which is $124,000,

                    (d)      Bond No. K0861927A, 8 the penal sum of which is $127,300.


3
    The term “Proposed Order” has the meaning that the Debtors gave to that term in the Motion.
4
    The Sureties have collateral with respect to bonded obligations, among other things; the Sureties reserve all rights
    and remedies with respect to any such collateral.
5
    The obligee of this surety bond is the State of California.
6
    The obligee of this surety bond is Pacific Gas and Electric Company.
7
    The obligee of this surety bond is Pacific Gas and Electric Company.


                                                            2
               Case 18-11795-MFW              Doc 623        Filed 04/22/19        Page 3 of 15



        5.       By filing the following proofs of claim and requests, Westchester is asserting

claims, the liabilities on which are in part administrative expenses that have priority under

Sections 503(b) and 507(a)(2) of the Bankruptcy Code and arise from or relate to

the Surety Bonds and related agreements, against the Debtors and their estates (the “Estates”):

                 (a)      Claim No. 289,

                 (b)      Claim No. 290,

                 (c)      Claim No. 291,

                 (d)      Claim No. 292,

                 (e)      Claim No. 293,

                 (f)      Claim No. 294,

                 (g)      Claim No. 312,

                 (h)      Claim No. 337, and

                 (i)      Westchester Fire Insurance Company’s Request for the Entry of an Order
                          Allowing and Directing Payment of Administrative Expenses. 9

        6.       Further, by filing the following proofs of claim and requests, some obligees of

the Surety Bonds are asserting claims, the liabilities on which are in part administrative expenses

that have priority under Sections 503(b) and 507(a)(2) of the Bankruptcy Code and may

arise from or relate to obligations that the Sureties bonded by issuing the Surety Bonds, against

the Debtors and their Estates:

                 (a)      Claim No. 343,

                 (b)      Claim No. 404, and

                 (c)      Claim No. 415.


8
  The obligees of this surety bond are the City of Los Angeles and the Department of Water and Power of the City of
  Loss Angeles.
9
   ECF No. 380.


                                                         3
               Case 18-11795-MFW                Doc 623        Filed 04/22/19        Page 4 of 15



         7.       On October 24, 2018, the Court entered the Order Approving Stipulation among

the Debtors, FM Restaurants (PT), LLC and Westchester Fire Insurance Co.

(the “Agreed Order”), 10 by which the Court approved a stipulation setting forth a process

enabling the Debtors to transfer their assets to FM Restaurants (PT), LLC (“FM”) without

unduly impairing the Sureties’ rights. The Debtors and FM deviated from the agreed process,

albeit on information and belief unintentionally, so the parties to the stipulation are still

reconciling how much the Debtors and FM owe the Sureties under the Agreed Order.

                                                  ARGUMENT

I.       The Court should not enter an order dismissing these cases until the Debtors pay
         the administrative expenses that they owe to the Sureties.

         8.       A Chapter 11 case has three possible ends, one of which is dismissal under

Section 1112(b). 11

         9.       Under Section 349(b), dismissing a Chapter 11 case—in general—restores

the relationships between the debtor and its creditors and other parties in interest to

their “prepetition . . . status quo,” unless the Court orders otherwise “for cause,” 12 including

“to protect rights [that were] acquired in reliance on the . . . case.” 13


10
    ECF No. 340. The Agreed Order “incorporate[s]” “[the Stipulation among the
Debtors, FM Restaurant (PT), LLC and Westchester Fire Insurance Co.] . . . into th[e] Order as if [it is] fully
set forth [t]herein.” Agreed Order ¶ 2, at 1, ECF No. 340. Therefore, any administrative expense arising under
that stipulation, which is attached to the Agreed Order as Exhibit A, ECF No. 340-1, also arises under the Agreed
Order.
11
    See Czyzewski v. Jevic Holding Corp., 137 S. Ct. 973, 979 (2017) (“Chapter 11 foresees three possible outcomes.
. . . The third possible outcome is dismissal of the Chapter 11 case.” (citing 11 U.S.C. § 1112(b))).
12
    See Czyzewski v. Jevic Holding Corp., 137 S. Ct. 973, 979 (2017) (“[A dismissal] aims to return to
the prepetition financial status quo. Nonetheless, recognizing that conditions may have changed in ways that make
a perfect restoration of the status quo [ante] difficult or impossible, the [Bankruptcy] Code permits the bankruptcy
court, ‘for cause,’ to alter a Chapter 11 dismissal’s ordinary restorative consequences.” (quoting 11 U.S.C. § 349(b))
(citing 11 U.S.C. § 349(b)(1)) (citation omitted)).
13
    See H.R. REP. NO. 95-595, at 338 (1977) (“The basic purpose of [11 U.S.C. § 349(b)] is to undo
the bankruptcy case, as far as practicable, and to restore all property rights to the position in which they were found
at the commencement of the case. . . . Where there is a question over the scope of the subsection, the court will make
the appropriate orders to protect rights acquired in reliance on the bankruptcy case.”), reprinted in
1978 U.S.C.C.A.N. 5963, 6294.


                                                          4
               Case 18-11795-MFW              Doc 623       Filed 04/22/19        Page 5 of 15



        10.      One such right is a claim, the liability on which is an administrative expense:

after all, one purpose of giving priority to allowed administrative expenses “is to induce entities

to do business with a debtor [in possession] . . . by [e]nsuring that [they] receive payment for

[any] services [that they] render[].” 14

        11.      And the Court should not allow the Debtors and its secured creditors, one of

which has a first-priority lien on almost all the Debtors’ assets, to keep the benefits of these cases

without paying their costs. According to the Debtors, “the Secured Lenders . . . have agreed

to pay the ‘freight’ for the remainder of these proceedings” by “satisfying”—among

other claims—“all . . . Allowed 503(b) Claims (including allowed 503(b)(9) Claims) asserted

against the Debtors’ estates.” 15

        12.      Therefore, the Court should condition the proposed dismissal of these cases on

the satisfaction of—among other claims—

                 (a)      every claim arising under or for breach of a postpetition agreement
                          to which the Debtors and Westchester are parties, such as
                          the Agreed Order,

                 (b)      every claim, the liability on which is an administrative expense under
                          the Agreed Order, such as “any indemnity claim[] against the Debtors
                          on account of any Bonded Obligations satisfied by Westchester, which
                          Bonded Obligations were incurred postpetition,”

                 (c)      every claim,

                          (i)      proof of which one of the Sureties has filed and

                          (ii)     the liability on which is an administrative expense under
                                   Section 503(b) or another provision of the Bankruptcy Code,

                 (d)      every claim,


14
   In re Valley Media, Inc., 279 B.R. 105, 141 (Bankr. D. Del. 2002) (citing Microsoft Corp. v. DAK Indus., Inc.
(In re DAK Indus., Inc.), 66 F.3d 1091, 1097 (9th Cir. 1995)).
15
   Motion ¶ 24, at 11, ECF No. 600. The term “Secured Lenders” has the meaning that the Debtors gave to that term
in the Motion.


                                                        5
                  Case 18-11795-MFW              Doc 623       Filed 04/22/19        Page 6 of 15



                             (i)      to which one of the Sureties has or could become subrogated by
                                      discharging its duties under a surety bond and

                             (ii)     the liability on which is an administrative expense under
                                      Section 503(b) or another provision of the Bankruptcy Code, and

                    (e)      every claim

                             (i)      arising from an obligation that one of the Sureties bonded by
                                      issuing a surety bond or a similar instrument and

                             (ii)     the liability on which is an administrative expense under
                                      Section 503 or another provision of the Bankruptcy Code.

           13.      Further, the Court should not enter an order dismissing these cases, such as

the Dismissal Order, 16 until either the Court has determined or the Debtors have settled

all claims, the liability on which is an administrative expenses, and all requests for the allowance

of an administrative expense—especially the Sureties’ and all obligees’; otherwise, the Debtors

could avoid the need to pay valid administrative expenses just by delaying their allowance.

           14.      And the Court should add the following provisions to the Initial Order 17 before

entering it:

                    (a)      Unless Westchester consents otherwise in writing, the Certification
                             should also verify that

                             (i)      the Court has determined or approved a settlement of every request
                                      for allowance of an administrative expense, so that every claim,
                                      the liability on which is allegedly an administrative expense, is
                                      allowed or disallowed and

                             (ii)     the Debtors are unaware of any unpaid debt that is or allegedly is
                                      entitled to repayment as an administrative expense, other than
                                      any debt that the Debtors owe to the Secured Lenders.

                    (b)      A party in interest may object to the contents of the Certification.




16
     The term “Dismissal Order” has the meaning that the Debtors gave to that term in the Motion.
17
     The term “Initial Order” has the meaning that the Debtors gave to that term in the Motion.


                                                           6
Case 18-11795-MFW       Doc 623      Filed 04/22/19     Page 7 of 15



 (c)   A party in interest has until 4:00 P.M. (EDT) on the date that is 14 days
       after the Debtors file the Certification (the “Objection Deadline”) to file
       an objection to the contents of the Certification (an “Objection”).

 (d)   If no party in interest files an Objection before the Objection Deadline,
       the Debtors may file a certificate of no objection for the Certificate
       according to Del. Bankr. L.R. 9013-1(j).

 (e)   If a party in interest files an Objection before the Objection Deadline,

       (i)    the Court will hear the Objection at the next omnibus hearing after
              the Objection Deadline, and

       (ii)   the Court will not enter the Dismissal Order unless

              (A)     the Court overrules the Objection or

              (B)     the Debtors and the objecting party otherwise resolve
                      the Objection.

 (f)   The Debtors must also provide the following parties in interest with
       notice and a copy of the Certification:

              Employment Development Department
              Disability Insurance Branch, MIC 29VP
              P.O. Box 826880
              Sacramento, California 94280-0001

              Employment Development Department
              Bankruptcy Group, MIC 92E
              P.O. Box 826880
              Sacramento, California 94280-0001

              Patrick W. Henning, Director
              Employment Development Department
              P.O. Box 826880, MIC 83
              Sacramento, California 94280-0001

              Fiona Ma, CPA, Treasurer of the State of California
              State Treasurer’s Office
              915 Capitol Mall, Suite 110
              Sacramento, California 95814

              Fiona Ma, CPA, Treasurer of the State of California
              State Treasurer’s Office
              915 Capitol Mall, Suite 110



                                 7
               Case 18-11795-MFW               Doc 623       Filed 04/22/19        Page 8 of 15



                                   Sacramento, California 95814

                                   Fiona Ma, CPA, Treasurer of the State of California
                                   State Treasurer’s Office
                                   P.O. Box 942809
                                   Sacramento, California 94209-0001

                                   Pacific Gas and Electric Company
                                   P.O. Box 8329
                                   Stockton, California 95208

                                   Pacific Gas and Electric Company
                                   P.O. Box 997300, PG&E Corporation
                                   Sacramento, California 95899-7300
                                   Attn: Bankruptcy Department

                                   City Attorney
                                   111 North Hope Street, Room 340
                                   Los Angeles, California 90012

                                   Los Angeles Department of Water and Power
                                   Room 1555-H, 15th Floor
                                   111 North Hope Street
                                   Los Angeles, California 90012

II.     The Court should not authorize the Debtors to destroy their books and records for
        three reasons.

        A.         Sections 105(a) and 554(a) and Bankruptcy Rule 6007 do not enable
                   the Court to authorize the Debtors to destroy property of the Estates.

        15.        Section 554(a) permits the Debtors to “abandon” property of their Estates if it “is

burdensome . . . or . . . of inconsequential value and benefit to” the Estates; 18 however,

abandoned property just becomes the Debtors’, 19 unless another party has a right to possess

the property. 20


18
  11 U.S.C. § 554(a).
19
  See Lyn v. Transamerica Small Bus. Capital, Inc. (In re Lyn), 483 B.R. 440, 451 (Bankr. D. Del. 2012) (“By
operation of law, abandoned property is no longer property of the estate. The debtor’s interest in the property is
restored nunc pro tunc as of the petition date. Abandoned property is removed from the bankruptcy estate, ‘divesting
the trustee of control over that property and divesting the Court of jurisdiction over matters concerning
the abandoned property.’ The debtor holds abandoned property as if no bankruptcy had been filed.” (quoting
DeVore v. Marshack (In re DeVore), 223 B.R. 193, 200 (B.A.P. 9th Cir. 1998)) (citing Fields v. Bleiman,
267 F. App’x 144, 146 (3d Cir. 2008); Catalano v. Comm’r of Internal Revenue, 279 F.3d 682, 685 (9th Cir. 2002);


                                                         8
               Case 18-11795-MFW                Doc 623        Filed 04/22/19         Page 9 of 15



         16.      That is, Section 554(a) alone does not allow the Debtors to destroy property of

their Estates, including their books and records: after all, nothing in Section 554(a)

expressly allows the Debtors to do so, 21 and the plain meaning of Section 554(a) does not imply

that the Debtors may destroy property of their Estates. 22

         17.      Further, neither Section 105(a), which just provides the Court with the “authority

to ‘carry out’ the provisions of the [Bankruptcy] Code,” 23 nor Bankruptcy Rule 6007, which

just states the procedure for abandoning property of the Estates, 24 is a source of authority for

the Debtor to destroy property. Authorizing the Debtors to destroy property of their Estates is

not necessary or appropriate to carry out Section 554(a): after all, if the Debtors destroy property

of their Estates, then the Debtors also terminate any possessory interest that abandoning

that property can restore. 25 And no Bankruptcy Rule can create a substantive right, including

a right to destroy property of the Estates, 26 and Bankruptcy Rule 6007 is not an exception.


Morlan v. Universal Guar. Life Ins. Co., 298 F.3d 609, 617 (7th Cir. 2002); Dewsnup v. Timm (In re Dewsnup),
908 F.2d 588, 590 (10th Cir. 1990); and 8 COLLIER ON BANKRUPTCY ¶ 554.02[3] (15th ed. rev. 2005)) (citations
omitted)).
20
   See Dewsnup v. Timm (In re Dewsnup), 908 F.2d 588, 590 (10th Cir. 1990) (“Following abandonment, ‘whoever
had the possessory right to the property at the filing of bankruptcy again reacquires that right.’” (quoting
Dewsnup v. Timm (In re Dewsnup), 87 B.R. 676, 681 (Bankr. D. Utah 1988))), aff’d sub nom. Dewsnup v. Timm,
502 U.S. 410 (1992).
21
   See 11          U.S.C. § 554(a) (“After notice and a hearing, the trustee may abandon any property of the estate
that is burdensome to the estate or that is of inconsequential value and benefit to the estate.”).
22
   Compare Abandon, BLACK’S LAW DICTIONARY (10th ed. 2014) (defining “abandon” to mean “[t]o relinquish or
give up with the intention of never again reclaiming one’s rights or interest in”), with Destroy,
BLACK’S LAW DICTIONARY (10th ed. 2014) (defining “destroy” to mean “[t]o damage (something) so thoroughly as
to make unusable, unrepairable, or nonexistent” or “to ruin”).
23
   See Law v. Siegel, 571 U.S. 415, 420–21 (2014) (“A bankruptcy court has statutory authority to ‘issue any
order, process, or judgment that is necessary or appropriate to carry out the provisions of’ the Bankruptcy Code. . . .
Section 105(a) confers authority to ‘carry out’ the provisions of the Code . . . .” (quoting 11 U.S.C. § 105(a))).
24
   See Smith v. Am. Founders Fin., Corp., 365 B.R. 647, 682 (S.D. Tex. 2007) (“[FED. R. BANKR. P.] 6007 provides
the procedure for abandonment.”).
25
   See New Eng. Dairies, Inc. v. Dairy Mart Convenience Stores, Inc. (In re Dairy Mart Convenience Stores, Inc.),
351 F.3d 86, 92 (2d Cir. 2003) (“The equitable power conferred on the bankruptcy court by section 105(a) is
the power to exercise equity in carrying out the provisions of the Bankruptcy Code, rather than to further
the purposes of the Code generally, or otherwise do the right thing.”);
Opt-Out Lenders v. Millennium Lab Holdings II, LLC (In re Millennium Lab Holdings II, LLC),
242 F. Supp. 3d 322, 331 n.12 (D. Del. 2017) (“[S]ection 105(a) cannot be used to craft new remedies that
contravene existing statutory provisions or create substantive rights that are otherwise unavailable under
applicable law.” (citing Law v. Siegel, 571 U.S. 415, 421 (2014) and


                                                           9
               Case 18-11795-MFW               Doc 623        Filed 04/22/19        Page 10 of 15



         18.      Therefore, Sections 105(a) and 554(a) and Bankruptcy Rule 6007 do not enable

the Court to authorize the Debtors to destroy property of the Estates.

         B.       Section 363(b)(1) does not permit the Debtors to use other property of
                  their Estates to destroy their books and records.

         19.      The Debtors cannot destroy their books and records without using property of

the Estates: after all, the Debtors must—and intend to 27—pay someone to destroy

their books and records.

         20.      Section 363(b)(1) permits the Debtors, after notice and a hearing, to use property

of their Estates outside the ordinary course of business; 28 however, the Debtors must have

a good business reason for using their power under Section 363(b)(1). 29

         21.      There is no good business reason for the Debtors to use property of the Estates

to destroy the books and records, however: after all, destroying them would not unlock




New Eng. Dairies, Inc. v. Dairy Mart Convenience Stores, Inc. (In re Dairy Mart Convenience Stores, Inc.),
351 F.3d 86, 92 (2d Cir. 2003)) (citations omitted)). But 11 U.S.C. § 554(a) does not bar the Court from authorizing
the Debtors to destroy property of their Estates. See In re Ross, 858 F.3d 779, 784 (3d Cir. 2017)
(“[A] bankruptcy court’s general authority does not extend to actions that conflict with ‘specific,’ ‘explicit,’ and
‘express’ terms of the Bankruptcy Code. . . . [W]hether or not the Bankruptcy Court’s theses sections’ purposes is
not the question; all that matters is the ‘express’ and ‘explicit’ terms of the Bankruptcy Code.” (quoting
Law v. Siegel, 571 U.S. 415, 422–26 (2014)) (emphasis in original)).
26
   See Branchburg Plaza Assocs., L.P. v. Fesq (In re Fesq), 153 F.3d 113, 116 (3d Cir. 1998) (“[W]hen Congress
accorded the Supreme Court authority to promulgate the Bankruptcy Rules, it stated [that] ‘[s]uch rules shall not
abridge, enlarge, or modify any substantive right’. Thus, ‘[a]s a general matter, the Code defines
the creation, alteration[,] or elimination of substantive rights[,] but the Bankruptcy Rules define the process by
which these privileges may be effected’.” (quoting Hanover Indus. Mach. Co. v. Am. Can Co.
(In re Hanover Indus. Mach. Co.), 61 B.R. 551, 552 (Bankr. E.D. Pa. 1986)) (third and fourth alterations in original)
(citations omitted)).
27
   See [Proposed] Order (I) Dismissing Debtors’ Chapter 11 Cases and (II) Authorizing Dissolution of the Debtors in
Accordance with Applicable State Law ¶ 6, at 2, ECF No. 600-2 (“The Debtors are authorized . . . to make
all payments [that are] necessary to effectuate [the] destruction [of the remaining Books and Records] . . . .”).
28
   See 11 U.S.C. § 363(b)(1) (“The trustee, after notice and a hearing may use, sell, or lease, other than in
the ordinary course of business, property of the estate . . . .”
29
   See Dai-Ichi Kangyo Bank, Ltd., Chi. Branch v. Montgomery Ward Holding Corp.
(In re Montgomery Ward Holding Corp.), 242 B.R. 147, 153 (D. Del. 1999) (“In determining whether to authorize
the use, sale[,] or lease of property of the estate under [11 U.S.C. § 363(b)], courts require the debtor to show that
a sound business purpose justifies such actions.” (citing five opinions, including
Comm. of Equity Sec. Holders v. Lionel Corp. (In re Lionel Corp.) 722 F.2d 1063, 1071 (2d Cir. 1983) and
In re Del. & Hudson Ry. Co., 124 B.R. 169, 176 (D. Del. 1991))).


                                                         10
               Case 18-11795-MFW               Doc 623         Filed 04/22/19        Page 11 of 15



new value for or increase the value of the Estates, and abandoning them would be cheaper for

the Estates than destroying them. 30

         22.      The Debtors have not addressed these facts; instead, the Debtors have drawn

the Court’s attention to another: the fact that, after the Court dismisses their cases, they

would incur substantial costs by maintaining and storing their books and records, which have

no value to them. 31 But this fact is irrelevant because the Debtors must use their power under

Section 363(b)(1) for their Estates’ benefit 32—not their own; 33 that is, the Debtors may not use

their Estates’ other property, which the Debtors hold in trust for the benefit of

the Estates’ beneficiaries, 34 to reduce the burden that abandoned property puts on them.




30
   See Neville v. Harris, 192 B.R. 825, 830 (D.N.J. 1996) (“The abandonment provisions of the [Bankruptcy] Code
were meant to permit a trustee to relinquish estate property that was either worthless or not worth the expense of
administering.”); Rambo v. Chase Manhattan Mortg. Corp. (In re Rambo), 297 B.R. 418, 433
(Bankr. E.D. Pa. 2003) (“Where property is of inconsequential value to the estate, abandonment under
[11 U.S.C.] § 554, rather than sale under [11 U.S.C.] § 363, is the proper course.” (citing
In re Feinstein Family P’ship, 247 B.R. 502, 507 (Bankr. M.D. Fla. 2000))).
31
   See Motion ECF No. 600 (“[T]he Debtors have sold substantially all of their assets through the RM Asset Sale, no
longer have an operating business, and have largely wound down their affairs. A substantial portion of
their Books and Records were transferred to the Purchaser as part of the RM Asset Sale. To the extent
any Books and Records are retained, they will be of no value to the Debtors after dismissal of the Chapter 11 Cases.
For these reasons, the Debtors submit that they should be incur the potentially significant costs associated with
maintaining and storing Books and Records that have no value to their estates, and they should be authorized
to abandon and destroy, as applicable, such Books and Records.”).
32
   See LaSalle Nat’l Bank v. Perelman, 82 F. Supp. 2d 279, 292 (D. Del. 2000) (“The debtor in
a Chapter 11 bankruptcy has a fiduciary duty to act in the best interest of the estate as a whole, including
its creditors, equity interest holders[,] and other parties in interest.” (citing
Gumport v. China Int’l Trust & Inv. Corp. (In re Intermagnetics Am., Inc.), 926 F.2d 912, 917 (9th Cir. 1991) and In
re Harp, 166 B.R. 740, 747 (Bankr. N.D. Ala. 1993))).
33
   See In re Coram Healthcare Corp., 271 B.R. 228, 235 (Bankr. D. Del. 2001) (“A debtor in possession is bound by
a duty of loyalty that includes an obligation to refrain from self-dealing[ and] to avoid conflicts of interests and
the appearance of impropriety.” (citing Lopez-Stubbe v. Rodriguez-Estrada (In re San Juan Hotel Corp.),
847 F.2d 931, 950 (1st Cir. 1988) and Bennett v. Gemmill (In re Combined Metals Reduction Co.),
557 F.2d 179, 196–97 (9th Cir. 1977))).
34
   See In re Marvel Entm’t Grp., Inc., 140 F.3d 463, 474 (3d Cir. 1998) (“[A]mong the fiduciary obligations of
a debtor-in-possession is the ‘duty to protect and conserve property in its possession for the benefit of creditors.’”
(quoting In re Ionosphere Clubs, Inc., 113 B.R. 164, 169 (Bankr. S.D.N.Y. 1990)));
United States v. Tech. Knockout Graphics, Inc. (In re Tech. Knockout Graphics, Inc.), 833 F.2d 797, 802–803
(9th Cir. 1987) (“The debtor-in-possession is not free to deal with this property as it chooses, but rather holds it in
trust for the benefit of creditors, just as would a trustee.” (citing 11 U.S.C. § 1107 and S. REP. NO. 95-989, at 116
(1978), reprinted in 1978 U.S.C.C.A.N. 5787, 5902)).


                                                          11
               Case 18-11795-MFW                 Doc 623         Filed 04/22/19         Page 12 of 15



         23.      Therefore, the Debtors have not shown that they have a good business reason for

using their Estates’ other property to destroy their books and records: nothing, including

non-bankruptcy law, seems to bar the Debtors from abandoning their books and records, and

the Debtors may relieve any burden to their Estates just by abandoning the books and records.

Therefore, Section 363(b)(1) does not permit the Debtors to use other property of their Estates

to destroy their books and records.

         C.       The Debtors have a duty under non-bankruptcy law to preserve
                  their books and records.

         24.      As “parties [who are] in . . . or . . . ha[ve] a reason to anticipate litigation[,]

the Debtors “ha[ve] an affirmative duty,” which arises under non-bankruptcy law, “to preserve

evidence that might be relevant to the issues in” the action. 35

         25.      As the Debtors themselves have noted, “the[ir] [E]states do not and will not have

available funds to satisfy . . . [the] priority . . . [and] general unsecured claims [that]

have been asserted against them.” 36

         26.      And if the Court dismisses these cases, then the Debtors will not enjoy

the benefits of the automatic stay, 37 a discharge, 38 or a plan containing a consensual release. 39


35
   Beard Research, Inc. v. Kates, 981 A.2d 1175, 1185 (Del. Ch. 2009) (citing five opinions, including
Zubulake v. UBS Warburg LLC, 220 F.R.D. 212, 216 (S.D.N.Y. 2003) and Positran Mfg., Inc. v. Diebold, Inc., 2003
WL 21104954, at *2 (D. Del. May 15, 2003)), accord In re Wechsler, 121 F. Supp. 2d 404, 415 (D. Del. 2000)
(citing Howell v. Maytag, 168 F.R.D. 502, 505 (M.D. Pa. 1996); Shamis v. Ambassador Factors Corp.,
34 F. Supp. 2d 879, 888 (S.D.N.Y. 1999); and Bass v. Gen. Motors Corp., 929 F. Supp. 1287, 1288
(W.D. Mo. 1996)).
36
   Motion ¶ 2, at 3, ECF No. 600.
37
   See 11 U.S.C. § 362(c)(1), (2) (“Except as provided in subsections (d), (e), (f) and (h) of this section—(1) the stay
of an act against property of the estate under subsection (a) of this section continues until such property is no longer
property of the estate; (2) the stay of any other act under subsection (a) of this section continues until the earliest
of—(A) the time the case is closed; (B) the time the case is dismissed; or (C) if the case is a case under Chapter 7 of
this title concerning an individual or a case under chapter 9, 11, 12, or 13 of this title, the time a discharge is granted
or denied . . . .”).
38
   See 11 U.S.C. § 1141(d)(1)(A) (“Except as otherwise provided in this subsection, in the plan, or in the order
confirming the plan, the confirmation of a plan . . . discharges the debtor from any debt that arose before the date of
such confirmation . . . .”); In re Arrowmill Dev. Corp., 211 B.R. 497, 503 (Bankr. D.N.J. 1997)
(“A chapter 11 debtor receives a discharge upon confirmation of a plan, pursuant to 11 U.S.C. § 1141(d)(1).”).


                                                            12
               Case 18-11795-MFW                Doc 623         Filed 04/22/19        Page 13 of 15



         27.      Therefore, litigation—especially some involving the Sureties, which have filed

detailed proofs of claim against the Debtors 40—is “reasonably foreseeable,” so the Debtors have

the duty to preserve relevant evidence, 41 which includes their books and records.

         28.      In all, there is no basis for the Court to authorize the Debtors to destroy

their books and records, and the Debtors even have a duty to preserve evidence for

anticipated litigation involving the Sureties; therefore, the Court should not allow the Debtors to

destroy their books and records by

                  (a)      modifying Paragraph 4 of the Initial Order, Paragraph 6 of
                           the Dismissal Order, and any other provision of the Proposed Orders,
                           so that neither provision authorizes the Debtors to destroy
                           their books and records and

                  (b)      adding the following provisions to both Proposed Orders:

                           (i)       Nothing in this Order authorizes the Debtors to destroy
                                     their remaining Books and Records.

                           (ii)      If the Debtors abandon their remaining Books and Records, and
                                     the Debtors, in their individual capacities, decide to dispose of
                                     the remaining Books and Records, then they must use due care
                                     when disposing of them, and nothing in this Order absolves
                                     the Debtors and their directors, officers, employees, and agents 42
                                     of any responsibility for spoliating evidence.

                           (iii)     The Debtors have a duty to provide Westchester with access to
                                     their remaining Books and Records to the extent that
                                     those Books and Records contain any information that would help
                                     Westchester litigate any claim arising from and related to its status
                                     as a surety for the Debtors, and the Debtors may not dispose of

39
   See Motion ¶ 34, at 17, ECF No. 600 (“[Confirmation of] [a] Chapter 11plan is not feasible in these cases.”).
40
   See In re Kmart Corp., 371 B.R. 823, 844 (Bankr. N.D. Ill. 2007) (“Kmart did have a duty . . . to preserve
documents relating to Global’s administrative claims by the time they were filed on June 19, 2003, or a short period
thereafter. The court so holds not because the claim filing date per se constitutes the latest possible trigger date, as
urged by Global, but because the particular administrative claim filed in this case contained sufficient information
to put Kmart on notice that litigation was likely.” (citation omitted)).
41
   See Magnetar Techs. Corp. v. Six Flags Theme Park Inc., 886 F. Supp. 2d 466, 480 (D. Del. 2012) (“The duty
to preserve evidence begins when litigation is pending or reasonably foreseeable.” (citing
Positran Mfg., Inc. v. Diebold, Inc., 2003 WL 21104954, at *2 (D. Del. May 15, 2003))), aff’d, 2014 WL 545440
(D. Del. Feb. 7, 2014).
42
   This provision might need to be modified to reflect the Debtors’ management properly.


                                                           13
             Case 18-11795-MFW          Doc 623       Filed 04/22/19     Page 14 of 15



                               their remaining Books and Records in any way that would deprive
                               Westchester of the access that the Debtors have a duty to provide.

                                  RESERVATION OF RIGHTS

       29.     The submission of this objection by the Sureties is not intended as, and shall not

be construed as: (a) the Sureties’ admission of any liability or waiver of any defenses or

limitation of any rights of the Sureties with respect to any claims against any one or more of the

Surety Bonds or under any indemnity or collateral agreement in favor of the Sureties; (b) the

Sureties’ waiver or release of any right to exoneration it may have against anyone with respect to

any of the Surety Bonds; (c) the Sureties’ waiver or release of its right to be subrogated to the

rights of one or more of the parties paid in connection with the Surety Bonds; (d) an election of

remedy; or (e) consent to the determination of any of the Debtors’ liability to the Sureties by any

particular court, including, without limitation, this Court.

       30.     The Sureties reserve the rights to object and put forth any argument in relation to

any dismissal proposed by the Debtors, after notice and a hearing or otherwise, and to raise any

arguments by any other party in their objection(s) to the Motion or the Certification or any future

dismissal hearing.

       31.     The Sureties expressly reserve, and does not waive, any and all of its rights,

claims, defenses, limitations, and/or exclusions in connection with the Sureties and any of the

Debtors’ or the Sureties’ affiliates’ rights and obligations under the Surety Bonds, any related

agreement, such as an agreement of indemnity or a collateral agreement, applicable law, or

otherwise. The Sureties further reserves all rights to assert any and all such rights, claims,

defenses, limitations and/or exclusions in any appropriate manner or forum whatsoever

(including, without limitation, any of its rights to have any non-core matter relating to the




                                                 14
             Case 18-11795-MFW           Doc 623       Filed 04/22/19    Page 15 of 15



interpretation of its contractual rights and Debtors’ contractual obligations adjudicated by the

United States District Court).

       32.     The Sureties further reserve all of its rights to raise any issues contained in this

objection and any other related issues in any procedurally appropriate contested matter and/or

adversary proceeding, including, without limitation, (i) objections to confirmation of any plan of

dismissal of these cases; (ii) a separate adversary proceeding requesting any appropriate

declaratory and/or injunctive relief; (iii) or an objection to any subsequent motion seeking

approval of an asset sale to any prospective asset purchaser with respect to any contractual rights

that may be adversely affected by a sale motion or the confirmation of any plan.

                                          CONCLUSION

       WHEREFORE, Westchester asks the Court to sustain this objection, to modify

the Proposed Orders, or any other orders granting substantially similar relief, as set forth in

this objection, and to grant such other relief as is just and proper.

                                               McELROY, DEUTSCH, MULVANEY
                                               & CARPENTER, LLP

Dated: April 22, 2019                          /s/ Gary D. Bressler
                                               Gary D. Bressler, Esq. (No. 5544)
                                               300 Delaware Avenue, Suite 770
                                               Wilmington, DE 19801
                                               Telephone: 302-300-4515; Facsimile: 302-645-4031
                                               gbressler@mdmc-law.com
                                               Counsel to Westchester Fire Insurance Company




                                                  15
